Title: To Thomas Jefferson from the University of the State of Pennsylvania, 20 September 1791
From: University of the State of Pennsylvania
To: Jefferson, Thomas


[Philadelphia], 20 Sep. [1791]. He is directed by the trustees and faculty of the University of Pennsylvania to request that “the Honble. Thos. Jefferson secretary of state and his Family” attend a public commencement for conferring degrees in arts and medicine to be held in the Presbyterian church in Mulberry St. on Thursday at 10 A.M.
